DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on the primary reference set forth in the prior rejection of record for any teaching or matter specifically challenged in the argument and is necessitated by the amendment to claim 1.
With respect to claims 2-6, these claims contain allowable subject matter but are objected to for being dependent upon a rejected claim. Schreck, which was initially used to reject these claims, fails to disclose “wherein the elongated shaft member is displaced relative to the cylindrical treatment tool in one direction along the axial direction to allow release of the first engagement, and displaced relative to the cylindrical treatment tool in a direction other than the one direction along the axial direction to allow release of the second engagement”. Page 11, lines 27-31 are pointed to in the Non-Final Office Action filed 8/27/2021 to teach “wherein the shaft member (14) is displaced relative to the cylindrical treatment tool in one direction… to allow release of the first engagement”, however these lines actually state that- “The first shaft (12) is advanced distally (toward the tip of the catheter), moving the nose cone (10) and first sleeve (11) distally”. The invention of Schreck utilizes two separate elongated shafts, 12 and 14, to actuate the device and release the distal and proximal ends of the stent, and fails to disclose wherein a single elongated shaft moves in one direction to 

    PNG
    media_image1.png
    549
    644
    media_image1.png
    Greyscale
Regarding claim 8, Applicant’s argument that Schreck fails to teach wherein the first and second engaging parts protrude in a same direction away from one opening end is not persuasive. As shown in Fig. 2 of Schreck, the first engaging part (102) and second engaging part (104a-c) each comprise elongated filaments which extend axially along the length of the stent (100), in both directions. Therefore, it can be said that the first engaging part and the second engaging part each protrude in a same direction away from one opening end (note the annotated Fig. 2 shown to the right). The claim language does not exclude the possibility of the engaging parts protruding in multiple directions, and since, as shown above, the two protruding parts can be said to protrude upwards and away from the labeled opening end (105), Schreck still reads on this claim.
Claim Objections
Claim 1 is objected to because of the following informalities: in line 8, "wherein the first and second controlling part engage with" is missing a plurality and should be amended to read "wherein the first and second controlling parts engage with" instead.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the one direction" in lines 5-6 and line 8.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 depends directly from claim 1, but basis for “the one direction” is set forth in claim 2. It is recommended that claim 6 either be amended to depend from claim 2, or that proper antecedent basis for “the one direction” be established in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray (PGPub US 2008/0262590 A1).
With respect to claim 1, Murray discloses an indwelling device (100 in Fig. 1) that causes a cylindrical treatment tool (202 in Fig. 2) which is radially expandable (see Figs. 2-4), to indwell a living body lumen (abstract), the indwelling device (100 in Fig. 1) comprising: a sheath (205 in Fig. 2) in a tubular shape that is capable of housing the cylindrical treatment tool (202 is within 205); and an elongated shaft member (118 in Fig. 1, 118E in Figs. 15-17) sized and shaped to move back and forth inside the sheath (118 in Figs. 1-4 is able to move within 205) along an axial direction of the sheath (205 in Fig. 2), wherein the elongated shaft member (118 in Fig. 1, 118E in Figs. 15-17) has first (122E and 126E in Fig. 15) and second controlling parts (124E) formed one after another along the axial direction (see Fig. 15); wherein the first (122E and 126E) and second controlling part[s] (124E) engage with a first engaging part (608E) and a second engaging part (604E) provided at one end (the distal end, see Fig. 1 since 102E is analogous to 102) of the cylindrical treatment tool (202E in Fig. 15) in the axial direction, respectively, to control radial movement of an opening end of the cylindrical treatment tool (these parts control radial expansion of 202E, see Figs. 15-17), and wherein the elongated shaft member (118E) is displaced relative to the cylindrical treatment tool (202E) in the axial direction to allow a first engagement between the first controlling part (122E and 126E) and the first engaging part (608E) and a second engagement between the second controlling part (124E) and the second engaging part (604E) to be released independently of one another (see Figs. 16-17, as shaft 118E slides proximally the engagements are released at different times, not simultaneously).
Regarding claim 7, Murray discloses wherein the second engaging part (604E in Figs. 15-17) has a fixing pin (910E, shown in Fig. 17, “has” is a broad word that encompasses features that are connected to the second engaging part, the claim language does not necessarily require the fixing pin to be directly on the second engaging part) to fix the cylindrical treatment tool (202E) to an inner wall of the living body lumen (PP [0101]: “anchor pins 608E, distal tips 910E”, PP [0019]: “The anchor pins of the proximal anchor stent ring protrude radially outward and penetrate into the vessel wall, e.g., into healthy strong tissue”).
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schreck (WO 2017/195125 A1).
With respect to claim 8, Schreck discloses a cylindrical treatment tool (100 in Fig. 2) that is caused to indwell a living body lumen (abstract) using an indwelling device (see Figs. 3-7), the cylindrical treatment tool (100 in Fig. 2) comprising: a main part (body of 100) in a tubular shape (lumen on either end) configured to radially expand (see Figs. 3-7); and a first engaging part (104a-c) and a second engaging part (102) protruding in a same direction (the filaments making up 104a-c and 102 extend along the length of 100 and therefore can be said to be protruding in the same direction, see arrows in annotated Fig. 2 below) away from one opening end (105) of the main part (body of 100) in an axial direction of the main part (body of 100) by a predetermined protrusion length (all lengths of features are inherently predetermined) and configured to engage with the indwelling device (104a-c/101 and 102 engage in Figs. 3-7), wherein the first engaging part (104a-c) and the second engaging part (102) each engage with the indwelling device (see Figs. 3-7) to allow control of radial movement of the one opening end (105 in Fig. 2, unmarked left end in Figs. 3-7 near 102), and each independently make engagement with the indwelling device releasable (each end independently releases in Figs. 3-7).

    PNG
    media_image1.png
    549
    644
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	The subject matter of the claims 2-6 filed on 11/23/2021 could either not be found or was not suggested in the prior art of record.
	With respect to claims 2 and 6, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of “wherein the elongated shaft is displaced relative to the cylindrical treatment tool in one direction along the axial direction to allow release of the first engagement, and displaced relative to the cylindrical treatment tool in a direction other than the one direction along the axial direction to allow release of the second engagement”, in combination with the other limitations of the independent claim.
	The closest prior art is Murray, which discloses an indwelling device (100 in Fig. 1) that causes a cylindrical treatment tool (202 in Fig. 2) which is radially expandable (see Figs. 2-4), to indwell a living body lumen (abstract), the indwelling device (100 in Fig. 1) comprising: a sheath (205 in Fig. 2) in a tubular shape that is capable of housing the cylindrical treatment tool (202 is within 205); and an elongated shaft member (118 in Fig. 1, 118E in Figs. 15-17) sized and shaped to move back and forth inside the sheath (118 in Figs. 1-4 is able to move within 205) along an axial direction of the sheath (205 in Fig. 2), wherein the elongated shaft member (118 in Fig. 1, 118E in Figs. 15-17) has first (122E and 126E in Fig. 15) and second controlling parts (124E) formed one after another along the axial direction (see Fig. 15); wherein the first (122E and 126E) and second controlling part[s] (124E) engage with a first engaging part (608E) and a second engaging part (604E) provided at one end (the distal end, see Fig. 1 since 102E is analogous to 102) of the cylindrical treatment tool (202E in Fig. 15) in the axial direction, respectively, to control radial movement of an opening end of the cylindrical treatment tool (these parts control radial expansion of 202E, see Figs. 15-17), and wherein the elongated shaft member (118E) is displaced relative to the cylindrical treatment tool (202E) in the axial direction to allow a first engagement between the first controlling part (122E and 126E) and the first engaging part (608E) and a second engagement between the second controlling part (124E) and the second engaging part (604E) to be released independently of one another (see Figs. 16-17, as shaft 118E slides proximally the engagements are released at different times, not simultaneously).
	However, Murray fails to disclose wherein the elongated shaft is displaced relative to the cylindrical treatment tool in one direction along the axial direction to allow release of the first engagement, and displaced relative to the cylindrical treatment tool in a direction other than the one direction along the axial direction to allow release of the second engagement, since the device of Murray releases the first engagements by moving the shaft (118E in Figs. 15-17) in a single axial direction (to the left). Furthermore, the prior art of record does not suggest any motivation to modify the Murray disclosure to arrive at these features.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771      
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771